Pjgb Curiam,
This was a rule to show cause why the judgment in question should not be opened and Charles Schlager, one of the defendants, let into a defense. After a careful consideration of the evidence presented by the parties, the learned judge of the court below “ ordered that the judgment .... be opened as to Charles Schlager and he be let into a defense to the amount of SI,316, and interest thereon from July 31, 1896, and that the rule to show cause be discharged as to the remainder of the judgment.” From that decree Charles Schlager appealed and assigns as error the refusal of the court “to open judgment in its entirety as to” him. The only question therefore is whether the appellant was entitled to further relief than that granted him by the above recited order. Our consideration of the evidence has satisfied us that he was not.
The conclusion embodied in the decree of the court below is correct, and the decree is accordingly affirmed and appeal dismissed at appellant’s costs.